

EXHIBIT 10.7


AMENDMENT NO. 1 TO WARRANT TO PURCHASE STOCK




THIS AMENDMENT NO. 1 TO WARRANT TO PURCHASE STOCK is made as of February 14,
2018 (the "Amendment"), by and between QUANTUM CORPORATION, a Delaware
corporation (the "Company") and WEST VIRGINIA DIRECT LENDING LLC ("Holder").


R E C I T A L S:


A. The Company has previously issued that certain Warrant to Purchase Stock,
dated December 14, 2017, to Holder (the "Warrant"), which Warrant was
immediately exercisable for certain shares of common stock of the Company (all
of which have been exercised) and was exercisable for additional shares of
common stock of the Company only if certain conditions were met (the "Additional
Shares").


B. In connection with that certain Second Amendment to Fee Letter, dated as
February 14, 2018 (the "Fee Letter Amendment"), executed in connection with
amendments being made to that certain Term Loan Credit and Security Agreement,
dated as of October 21, 2016, by and among the Company, as borrower, TCW Asset
Management Company, LLC, as Agent, as certain other parties thereto, the Holder
and the Company desire to amend the Warrant in the manner described in Section 2
of the Fee Letter Amendment to cause the Warrant to become immediately
exercisable for the Additional Shares.


NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:


1. Definitions. Defined terms used herein unless otherwise defined herein shall
have the meanings ascribed to them in the Warrant.


2.    Amendment of Warrant. The Warrant is hereby amended as follows:


(a) In order to reflect the acceleration of vesting of the Additional Shares
under the Warrant, Section 1.1(b) of the Warrant is hereby replaced and restated
in its entirety with the following language:


"In addition to the shares immediately exercisable under Section 1.1(a), this
Warrant shall also be immediately exercisable for an additional
12,069 shares of the Company’s Common Stock (subject to adjustment as provided
herein) (such shares, the "Additional Shares")."






--------------------------------------------------------------------------------




(b) Section 1.6 of the Warrant is hereby amended by deleting the text
"(including Shares deemed exercisable by virtue of the last sentence of Section
1.1(b))" from clause (a) of such Section.






3. Force and Effect. The Company reconfirms, restates, and ratifies the Warrant
and all of the representations and warranties contained therein. Except as
expressly provided for herein, the parties hereto do not intend to amend or
otherwise alter any of the provisions of the Warrant.


4. References in the Warrant. All references in the Warrant to "this Warrant" or
similar language shall be deemed to mean the Warrant as amended by this
Amendment.


5. Complete Agreement. This Amendment constitutes the entire agreement of the
parties hereto with respect to the amendment of the Warrant and supersedes and
preempts all other prior oral or written understandings, agreements or
representations among the parties relating to the same. This Amendment may not
be modified except in accordance with Section 5.6 of the Warrant.


6. Governing Law. This Amendment shall be deemed to be a contract under the laws
of the State of California and for all purposes shall be governed by and
construed and enforced in accordance with the internal laws of the State of
California without regard to its conflict of laws principles.


7. Counterparts. This Amendment may be signed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.






[SIGNATURES BEGIN ON NEXT PAGE]
















































- 2 -




--------------------------------------------------------------------------------





IN WITNESS WHEREOF and intending to be legally bound hereby, the parties hereto
have executed this Amendment No. 1 to Warrant to Purchase Stock as of the date
first above written.




QUANTUM CORPORATION




By: /s/ Fuad Ahmad    
Name: Fuad Ahmad    
Title: Chief Financial Officer                












WEST VIRGINIA DIRECT LENDING LLC
By: TCW Asset Management Company LLC, its
Investment Adviser




By: /s/ Suzanne Grosso    
Name: Suzanne Grosso    
Title: Managing Director    







